Citation Nr: 0603982	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  01-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for shell fragment 
wounds of the right rib cage, with retained foreign bodies, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for shell 
fragment wounds of the right thigh.

5.  Entitlement to a compensable evaluation for shell 
fragment wound of the right foot.

6.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from May 1967 to 
March 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO).

In October 2002, the appellant testified during a hearing 
before the undersigned Veterans Law Judge sitting in 
Washington, DC; a transcript of that hearing is of record. 

In March 2003, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO readjudicated these issues and 
returned them to the Board for further appellate 
consideration.

Subsequent to the Board's March 2003 remand, the RO granted 
the veteran's claim for service connection for tinnitus and 
assigned an initial 10 percent disability rating.  Therefore, 
having been granted in full, that issue is no longer on 
appeal before the Board.


FINDINGS OF FACT

1.  Hepatitis C was not present at the time of the veteran's 
discharge from service, and is not etiologically related to 
his military service.

2.  The service-connected PTSD results in occupational and 
social impairment due to reduced reliability and productivity 
and difficulty in establishing and maintaining effective work 
and social relationships; the occupational and social 
impairment does not more nearly approximate deficiencies in 
most areas with an inability to establish and maintain 
effective relationships.   

3.  The residuals of a shell fragment wound of the right 
thigh with retained foreign body are manifested by no more 
than slight impairment.  

4.  The residuals of the veteran's shell fragment wound of 
the anterior chest with retained foreign body are manifested 
by no more than moderate impairment.

5.  The veteran's service-connected residuals of shell 
fragment wound of the right foot are manifested by a well-
healed, superficial scar; such disability is no more than 
slightly severe, in nature.

6.  The veteran is currently service connected for PTSD, 
evaluated as 50 percent disabling; tinnitus, evaluated as 10 
percent disabling; residuals of a shell fragment wound of the 
right rib cage, evaluated as 10 percent disabling; residuals 
of a shell fragment wound of the right thigh, evaluated as 
noncompensably disabling; and residuals of a shell fragment 
wound of the right foot, evaluated as noncompensably 
disabling.

7.  The service-connected disabilities are rated 60 percent 
disabling, in combination; and they are not sufficient by 
themselves to preclude the veteran from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.  The requirements for a rating in excess of 50 percent for 
PTSD are not satisfied.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2005).  

3.  The requirements for a compensable rating for residuals 
of a shell fragment wound to the right thigh have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.55, 4.56, 4.73, Diagnostic Code 5315 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
rib cage with retained foreign body have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code 5321 (2005).

5.  The criteria for a compensable rating for residuals of a 
shell fragment wound of the right foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5284 (2005).

6.  Entitlement to a TDIU is not established.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for service 
connection for hepatitis C; an initial rating for PTSD in 
excess of 50 percent; increased ratings for residuals of a 
shell fragment wound of the right rib cage in excess of 10 
percent; residuals of a shell fragment wound of the right 
thigh in excess of zero percent; residuals of a shell 
fragment wound of the right foot in excess of zero percent; 
and a TDIU has been accomplished.

Through a May 2003 notice letter, as well as a September 2003 
supplemental statement of the case (SSOC), the RO notified 
the veteran and his representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with the appeal, and the bases for the outcome 
decided of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claims, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the original RO decision regarding the issues on appeal.  The 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the veteran.  In 
this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, with respect to the 
matters herein decided, any delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that each claim was fully developed and re-adjudicated after 
notice was provided.  

As indicated above, the September 2003 SSOC notified the 
veteran what was needed to substantiate his claims and also 
identified the evidence that had been considered with respect 
to the claims.  Furthermore, in the May 2003 notice letters, 
the RO advised the veteran of VA's responsibilities to notify 
and assist him in his claims.  After the notice letter and 
SSOC the veteran was afforded an opportunity to respond.  The 
veteran has not identified any medical treatment providers 
from whom he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the VA and the Social Security Administration 
(SSA).  The veteran has been afforded a number of VA 
examinations in connection with his claims; the reports of 
which are associated with the claims file.  

Significantly, the Board remanded this case in March 2003 
specifically for the RO to schedule VA examinations relevant 
to the issues on appeal.  The Board notes that in August 
2003, VA notified the veteran at his last address of record 
that VA examinations had been scheduled for him on July 12 & 
15, 2003.  Subsequent documentation reveals that the veteran 
failed to report for the scheduled examinations.  In 
addition, he has not provided an explanation for his failure 
to appear.  In the September 2003 SSOC, the RO explained that 
it adjudicated the veteran's claims based on the evidence of 
record as a result of his failure to appear.  

Neither the veteran nor his representative has provided an 
adequate explanation for the veteran's failure to report for 
the scheduled examinations.  In the February 2004 statement 
(VA-646), the veteran's representative speculated that the 
veteran's PTSD perhaps prevented him from reporting to the 
scheduled examinations.  The Board finds this explanation 
inadequate because it is based on speculation; not facts.  
Therefore, the Board will address the issues on appeal based 
on the evidence of record.

The Board finds that the veteran and his representative have 
not identified, and the record does not otherwise indicate, 
any additional, existing evidence pertinent to the claims on 
appeal.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  



II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
claimant fails to report for an examination scheduled in 
conjunction with any other original claim or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b).

In the case at hand, the veteran's service medical records 
show that he was injured during service from shell fragment 
wounds.  The veteran has alleged that he received a blood 
transfusion during service.  

Furthermore, post-service medical evidence reveals that the 
veteran has been diagnosed with hepatitis C.  

The Board previously remanded this issue in March 2003 
specifically for the veteran to undergo a VA examination to 
determine whether it was more likely than not due to the 
veteran's service.  The Board notified the veteran in the 
Remand that it was his responsibility to report for the 
examination, and that failure to report without good cause 
may result in the denial of the claim.  

Unfortunately, the veteran failed to report to the VA 
examination scheduled in July 2003, and he has not provided 
good cause for his failure to report.  The RO explained this 
in the September 2005 SSOC.  Therefore, as noted previously, 
the Board will proceed to address this issue on appeal.

The Board finds that service connection for hepatitis C must 
be denied.  The service medical records are negative for a 
finding of hepatitis C.  As noted above, although the veteran 
has been diagnosed with hepatitis C many years after service, 
he has not provided any medical evidence that links the 
current condition to an injury or incident during service.

The veteran contends that his hepatitis C is a result of in-
service blood transfusions, and while the Board recognizes 
the sincerity of the veteran's belief in the merits of his 
claim, it is well-established that laypersons, such as the 
veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).   

Based upon the evidence of record, the Board finds the 
veteran's hepatitis C was not incurred in nor aggravated by 
active service.  The evidence demonstrates his hepatitis C 
was incurred many years after service and is not related to 
any incident of active service.  In the absence of any 
medical evidence linking the veteran's hepatitis C to his 
time in service, the claim must be denied.  In so concluding, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002).

III.  Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  As indicated above, the 
RO has already granted staged ratings for the veteran's heart 
disability.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
claimant fails to report for an examination scheduled in 
conjunction with any other original claim or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b).

1.  PTSD

A 50 percent rating is warranted for PTSD when the disability 
is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, 1 Vet. App. at 53.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

After a review of the evidence, the Board finds that a 
disability rating in excess of 50 percent for PTSD is not 
warranted at any time during the pendency of this appeal.  In 
this regard, the Board notes that the evidence shows that the 
disability is not manifested by obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  

VA outpatient treatment records during the year 2000 reveal 
that the veteran has routinely been treated for PTSD.  Based 
on an interview, the examiner reported that the veteran had a 
score of 41 on the short Mississippi Scale, which was above 
the cutoff consistent with a diagnosis of combat-related 
PTSD.  The Clinician Administered PTSD Scale (CAPS) was given 
to assess the frequency and intensity of PTSD symptoms during 
the past month.  The total CAPS score was 90, reexperiencing 
25 (range 0-40), hyperarousal 30 (range 0-40).  
Reexperiencing items from the PTSD Checklist yielded a score 
of 19 (range 5-25).  Combat-related nightmares occur almost 
daily and he typically does not return to sleep afterwards.  
He reported almost daily intrusive recollections, with daily 
crying spells and stomach tied up in knots.  When reminded of 
a combat event, he tried to isolate for 30-40 minutes, and 
may feel nauseous and have a "nervous stomach".  He avoided 
reminders and was distant from others.  He slept about 4.5 
hours per night.  

He experienced irritability and strong feelings of anger 
about once a month, following which he would withdraw and 
suppressed his response.  He reported poor concentration, 
even with effort and was very hypervigilant, checking noises 
at night and always on guard.  He endorsed five of twelve 
items indicating aggressive behavior over the previous four 
months.  In addition, the veteran reported almost daily panic 
attacks, with heart racing, sweating, shortness of breath, 
chest pain/pressure, nausea, numbness/tingling, fear of 
losing control or going crazy, and things seeming unreal.  He 
scored a 12 on the short form of the Burns Depression 
Checklist (range 0-20), indicating a moderate degree of 
depression.  The examiner concluded that the veteran had PTSD 
with frequent panic attacks and some depression; and assigned 
a GAF score of 45.

According to a November 2000 VA psychiatric examination 
report, the examiner noted that the veteran was cooperative 
with good eye contact.  His speech was fluent, coherent, and 
at a normal rate and volume.  His mood was dysphoric, affect 
was congruent, and his thought processes were logical and 
goal directed.  The veteran's thought content was without any 
auditory or visual hallucinations, with no paranoia.  There 
were no suicidal or homicidal ideations.  Cognitively, he was 
alert and oriented to person, place, time, and situation.  
His memory, both recent and remote, was intact.  His 
concentration, insight, and judgement were fair.  The 
examiner diagnosed the veteran with PTSD, and assigned a GAF 
of 60.

According to a January 2001 VA psychology note, the veteran 
reported 12 panic attacks during the previous month that 
averaged a 6.33 in intensity on a scale of 0-8 (frequency of 
about three per week), which lasted about an hour each.  He 
reported that he did not go anywhere without his wife for 
assistance.  

In a May 2001 VA psychology note, the examiner assigned a GAF 
of 45.

In September 2001, the veteran stated that he quit his job as 
a result of his PTSD.

According to a September 2001 Social Security Administration 
psychiatric examination report, the veteran was oriented.  
When asked about visual hallucinations, the veteran responded 
that he saw people dying all the time.  The examiner 
commented that he was not very clear whether these are in the 
form of flashbacks or whether these are true visual 
hallucinations.  He heard noises and said that he was very 
sensitive.  He denied suicidal and homicidal ideation.  The 
examiner diagnosed PTSD with a GAF of 48.  The examiner added 
that the PTSD symptoms were pretty disabling.  The veteran 
had a difficult time being around people, and he was very 
irritable.  He last worked at a job that put him in a 
solitary situation, but he had been unable to do anything.

The recent GAF scores are consistent with moderate to serious 
symptomatology.  

As noted, the veteran failed to report for the psychiatric 
examination scheduled in July 2003.  Furthermore, there is no 
relevant psychiatric evidence of record dated after July 
2003.

The Board emphasizes that the GAF scores assigned throughout 
the time period pertinent to the instant claim for increase 
warrant assignment of no more than the current 50 percent 
rating.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard, 9 Vet. App. at 267; 
Carpenter, 8 Vet. App. 240.  However, the GAF scores assigned 
in a case, like an examiner's assessment of the severity of a 
condition, are not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  

The evidence reveals GAF scores ranging between 45-60.  The 
Board notes, however, that the GAF scores assigned in the 41-
50 range seem to reflect a greater degree of impairment than 
is reflected in the actual treatment records, to include 
those records pertinent to the time frame in which the scores 
were assigned.  For instance, these reflects include no 
evidence of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job), symptoms that, per 
the DSM-IV, are generally indicative of such a GAF between 
41-50.  Also, while the veteran may not be employed, the 
evidence of record does not show that it is due only to his 
PTSD.  In light of these facts, and the more detailed 
discussion noted above, the Board finds that, given the 
veteran's actual psychiatric symptoms shown during these time 
frames, the scores assigned in the 45-60 GAF range, alone, 
provide no basis for an assignment of a higher rating.  

On the contrary, the Board points out that, in this case, the 
GAF range assigned in the various medical records seem to be 
more indicative of the veteran's level of psychiatric 
impairment.  According to the DSM-IV, a GAF score between 51 
and 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  These scores certainly are indicative of no 
more than the currently assigned 50 percent rating. 

Under these circumstances, the Board determines that the 
claim for an initial rating in excess of 50 percent for PTSD 
must be denied.  While the veteran's PTSD results in social 
and occupational impairment, the evidence demonstrates that 
it does not more nearly approximate the deficiencies in most 
areas required for a higher rating.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

2.  Residual Shell Fragment Wounds

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2005).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56 (2005).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  

The objective signs of moderate disability include small or 
linear entrance and (if present) exit scars, indicating a 
short track of the missile through muscle tissue, some loss 
of deep fascia or muscle substance, impairment of muscle 
tonus and loss of power, or a lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56 (2005).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  

The objective evidence of a moderately severe muscle 
disability includes entrance and (if present) exit scars that 
indicate a track of the missile through one or more muscle 
groups, the loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2005).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2005).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

By history, the service medical records reveal that in 
October 1967 a grenade exploded and the veteran received 
fragment wounds in the right thigh and right foot.  According 
to the treatment note, he was treated and returned to duty.  
In another October 1967 treatment note, the examiner 
described the residual fragment wounds of the right thigh and 
right hallux (foot) as small and superficial.

In March 1968, the veteran was injured in the right rib cage 
by shell fragments.  According to an April 1968 service 
treatment note, the veteran's injury was debrided on the 
right side.  The impression was irritation caused by residual 
scar tissue.

According to a July 1970 VA x-ray report, the veteran's rib 
cage was intact.  There were two foreign bodies measuring 
approximately 1/2 centimeter in size each, located in the soft 
tissues adjacent to the anterior tip of the right 9th rib.  
There was no evidence of any fracture.

According to a VA discharge report dated in August 1971, the 
veteran underwent surgery to excise a chest wall scar.  The 
veteran had had a two month history of sharp intermittent 
right upper quadrant radiating pain from a point on the 
abdomen where shrapnel was seen on a chest film.

According to an October 2000 VA report, the physical 
examination revealed a four inch surgical scar basically over 
the right rib area, measuring approximately one inch in the 
medial aspect of the right thigh, and a one centimeter 
surgical scar over the third digit of the right foot.  There 
was no tenderness or paresthesia to the touch.  The scars 
were well healed and well approximated, and there was no 
keloid formation noted.  He had some tenderness in the rib 
area to palpation.  He had full range of motion in the thigh 
and the digits.  There was no wasting, atrophy, or 
fasciculation noted.  

The assessment was status post injury to the right 
ribs/chest, thigh, and foot with removal of shrapnel from 
these areas.  Now the veteran reports that he had constant 
pain in the areas that affected his employability secondary 
to pain ad pain medication.  An x-ray study of the ribs 
revealed two tiny radiopaque densities in the soft tissues of 
the lower chest wall and a smaller, similar radiopaque 
density more anteriorly, which was most likely an old 
shrapnel or foreign body.  The impression was negative 
findings regarding the ribs.  The x-ray study of the right 
thigh revealed a small radiopaque foreign body in the soft 
tissue of the inner thigh.  The impression was negative 
findings of the femur.  The x-ray findings of the right foot 
were also negative. 

a.  Right Thigh

The veteran's right thigh disability is rated pursuant to 
Diagnostic Code 5315, which provides for a 10 percent 
evaluation for moderate impairment of Muscle Group XV, the 
medial thigh group.  A 20 percent rating is warranted for a 
moderately severe injury to Muscle Group XV and a 30 percent 
rating is provided for a severe injury to Muscle Group XV.  
Muscle Group XV functions include adduction and flexion of 
the hip and flexion of the knee.

Alternatively, ankylosis of the hip warrants a 90 percent 
rating if it is unfavorable, a 70 percent rating where it is 
intermediate and a 60 percent rating where it is favorable in 
flexion at an angle between 20 and 40 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5250.  Limitation of flexion of the 
thigh to 10 degrees warrants a 40 percent evaluation and 
limitation to 20 degrees warrants a 30 percent evaluation.

On review of the evidence pertaining to this claim, the Board 
finds that the currently assigned noncompensable evaluation 
for residuals of a shell fragment wound to the right thigh is 
appropriate.  In this regard, the Board notes that the right 
thigh wound was initially described in the service medical 
records as small and superficial.  Also, the veteran was 
immediately released back to duty.  

According to the post-service medical evidence, the residual 
right thigh wound has been described as asymptomatic.  The 
October 2000 VA examiner described a one inch scar in the 
medial aspect of the right thigh with no tenderness or 
paresthesia to the touch.  The scar was well healed and well 
approximated, with no keloid formation.  The examiner 
described full range of motion of the right thigh. The 
examiner added that there was no right thigh wasting, atrophy 
or fasciculation.  An x-ray study showed a finding of a small 
foreign body in the soft tissue of the inner thigh.

While the Board has considered other potentially applicable 
diagnostic codes for this disability, it is noted that there 
is no evidence of limitation of flexion of the thigh or 
ankylosis of the hip.  In fact, the VA examination in October 
2000 was negative for right thigh abnormality.  The October 
2000 examiner indicated that there were no abnormalities 
about the right thigh aside from cutaneous evidence of 
entrance and exit wounds.  As noted above, the RO scheduled a 
VA examination, but the veteran failed to report.  

Accordingly, based on the evidence of record, the Board 
concludes that a compensable rating is not warranted for this 
disability.

b.  Right Rib Cage

The veteran is also seeking an increased disability rating 
for his service-connected residual shell fragment wound of 
the right rib cage, which is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5321.  He contends that the symptomatology associated with 
this muscle injury is more severe than is contemplated by the 
currently assigned rating.  

The veteran's shell fragment wound residuals of the anterior 
chest with retained foreign body are evaluated pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5321 (2005), which refers to 
muscle group XXI, specifically, to the thoracic muscles that 
affect respiration.  A 10 percent rating is warranted for 
moderate disability, and a 20 percent rating is warranted for 
moderately severe or severe disability.

On review of the evidence pertaining to this claim, the Board 
finds that the currently assigned 10 percent evaluation for 
residuals of shell fragment wounds to the right chest is 
appropriate.  The service medical records show that the 
veteran was injured in the right rib cage in March 1968, and 
he was treated with stitches.  Although an April 1968 service 
treatment record noted evidence of debridement, there was no 
finding of prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  

In this regard the Board notes that there is no evidence of 
atrophy or impaired tonus associated with the disability.  
While there is post-service evidence of retained fragments in 
the area of the veteran's chest with tenderness to palpation, 
it does not more nearly approximate the criteria for 
moderately-severe impairment.  Furthermore, the evidence does 
not demonstrate that such retained fragments caused any 
impairment of lung function.  There is no loss of deep fascia 
or muscle substance, loss of power, or fatigue.  There is no 
evidence that he suffered from prolonged infection or 
intermuscular scarring related to his shell fragment wound of 
the chest.  Examination in October 2000 also failed to 
demonstrate any diminished pulmonary functioning due to the 
injury.  

Accordingly, the Board concludes that a rating in excess of 
10 percent is not warranted for this disability.

c.	Right Foot

According to the Rating Schedule, residuals of a foot injury 
warrant a 10 percent evaluation if they are moderate, a 20 
percent evaluation if they are moderately severe or a 30 
percent evaluation if they are severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

As noted, the service medical records show that the initial 
injury was described as small and superficial.  Moreover, the 
veteran returned to duty.  The post-service medical evidence 
does not support a compensable rating.  According to the 
October 2000 VA examination report, the examiner described a 
one centimeter surgical scar over the third digit of the 
right foot.  The examiner noted that there was no tenderness 
or paresthesia to the touch, and the scar was well healed and 
well approximated, with no keloid formation.  An x-ray study 
of the right foot was negative for abnormality.

The Board finds that the preponderance of the evidence is 
against a compensable rating for the veteran's residual shell 
fragment wound of the right foot.  Accordingly, based on the 
evidence of record, the Board concludes that a compensable 
rating is not warranted for this disability.

IV.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).  
Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful work.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).  The question in a total rating case 
based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran does not meet the schedular criteria for a TDIU 
under 38 C.F.R. § 4.16(a).  Also, as discussed above, the 
veteran does not demonstrate unusual manifestations or 
circumstances warranting consideration of higher ratings for 
his PTSD, tinnitus, residual right chest scar wound, residual 
right thigh wound, and residual right foot wound, on an 
extra-schedular basis during the appeal.  The Board has 
considered the veteran's contention that he has been unable 
to work due to service-connected disabilities despite the 
percentages assigned to his disabilities.  The employment 
evidence obtained in the course of this appeal, however, does 
not support that assertion.  Such records reflect that the 
veteran reported on his November 2000 income statement that 
he completed two years of college and last worked as a self-
employed truck driver in May 2000.  

Because the veteran does not have one service-connected 
disability that is rated 60 percent or more, and the combined 
rating has never been 70 percent or more, he does not meet 
the minimum schedular criteria for the assignment of a TDIU.  
The evidence of record does not show that ratings in excess 
of those assigned are warranted.  As noted above, SSA has 
granted the veteran disability benefits based on his service 
and nonservice-connected disabilities.  Furthermore, the 
veteran failed to report for his scheduled VA examinations in 
July 2003.  Therefore, there is no medical evidence of record 
that supports the veteran's contention that he is 
unemployable due to his service-connected disorders.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence 
is against a finding that the veteran's service-connected 
disabilities prevent him from working.  As such, that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

V.  Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Board notes that the veteran has not 
required frequent hospitalizations for any of the 
disabilities since his treatment in service and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from any of the disabilities is 
in excess of that contemplated by the assigned evaluation.  
Accordingly, referral of this case for extra-schedular 
consideration is not in order.


ORDER

Service connection for hepatitis C is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to an increased rating in excess of 10 percent 
for residuals of shell fragment wounds of the right rib cage, 
with retained foreign bodies, is denied.

Entitlement to an increased compensable rating for residuals 
of shell fragment wounds of the right thigh is denied.

Entitlement to an increased compensable rating for residuals 
of a shell fragment wound of the right foot is denied.

Entitlement to a TDIU is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


